DISMISS and Opinion Filed October 22, 2021




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00222-CV

                        IN RE CITY OF DALLAS, Relator

           Original Proceeding from the County Court at Law No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-00776-A

                        MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Goldstein
                            Opinion by Justice Osborne
      Relator’s April 7, 2021 petition for writ of mandamus challenges the trial

court’s order compelling relator to produce the personal cell phone records of one of

its employees. In its October 20, 2021 motion to dismiss the original proceeding,

relator advises us that there is no longer a dispute over the production of the personal

cell records at issue because the parties have reached settlement and the trial court

has signed a final order dismissing real party in interest’s claims with prejudice.

Accordingly, we grant the motion and dismiss the petition. See In re Evans, 581

S.W.3d 431, 434 (Tex. App.—Texarkana 2019, orig. proceeding) (dismissing
petition for writ of mandamus because matter had become moot). We also lift the

stay issued by our April 8, 2021 order.



210222f.p05                                 /Leslie Osborne/
                                            LESLIE OSBORNE
                                            JUSTICE




                                          –2–